ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-10 are allowed because the prior art made of record does not teach an apparatus, device, and method for Hessian-free photolithography mask optimization for optimizing a mask to be optimized, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1, and 3-10, the prior art made of record fails to teach the combination of steps recited in independent claims 1 and 9, including the following particular combination of steps as recited in claim 1 and similarly recited in claim 9, as follows:
positioning error monitoring points on the design layout of the mask to be optimized; 
obtaining an optimization variable x of the mask to be optimized,
forming an objective function cost on the optimization variable x; and
optimizing the objective function cost by a Hessian-Free-based conjugate gradient method, 
to obtain an optimization result of the mask to be optimized,
wherein the objective function cost is defined as:

    PNG
    media_image1.png
    44
    310
    media_image1.png
    Greyscale

	in the formula, ci is an i-th exposure condition, pj is a j-th error monitoring point, power is a preset positive and even value (power=2, 4, 6 . . . ), Signal(ci, pj) is a signal error value at the j-th error monitoring point under the i-th exposure condition: the signal error value comprises an intensity of RI or a value of EPE, the RI is an image on a photoresist, and the EPE is an edge placement error.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851